Title: From John Adams to Boston Patriot, 23 June 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, June 23, 1809.
				
				On the 17th day of November, 1779, I embarked
for Europe, with the hon. Francis Dana, Esq. and Mr.
John Thaxter. The former was appointed by Congress,
secretary of legation to my two commissions.—There
could not have been found in the United States a gentleman in whose education, connections, talents, integrity
and personal friendship, I had more entire confidence.
The latter I had taken from my own office and family
as my private secretary. I was therefore perfectly happy,
and knew myself perfectly safe in my own travelling family.I shall neither entertain nor disgust your readers with
the diary of a voyage in a leaky ship, which obliged us to
make for the first port we could find, which was Ferrol;
nor with the diary of a journey thro’ Spain, in the
dead of winter, over the Gallician Asturian, or Pyrenean mountains, partly on muleback and partly on foot,
and from thence to Paris, a journey of a thousand or
twelve hundred miles.We arrived in Paris, in February, 1780, and I communicated the objects of my mission, first to Dr. Franklin,
who was then our sole minister to the court of France,
and afterwards to the Compte de Vergennes. This minister discovered a great anxiety to know my instructions.
These I was determined that no man should know. My
commissions I communicated to him. He enjoined it
upon me, that my commission to make a treaty of
commerce should be kept secret and communicated to
nobody. That commission, as appeared afterwards, he
intended to persuade Congress to annihilate. The commission for peace might be let out to the public. The
letters and conferences that passed upon this and other
points would take too much space to be here inserted.I will not enlarge upon the manner in which I spent
my time. Though I studiously avoided any and every
interference in American affairs, except such as immediately related to my mission: and except those in which
the Compte de Vergennes expressly and personally requested my sentiments, I found business enough, and
some of so much importance as procured me from Congress a solemn and unanimous vote of thanks, for my
industrious attention to the interest and honor of the United States, especially in the affair of the annihilation of
paper money, on the 18th of March, 1780.As I was not limited by my commission or instructions
to a residence in any particular place or country, all Europe was open to me, and my intention was to go immediately to Holland, and see if something might not be
done there, to render my country somewhat less dependent on France, both for political consideration, for loans of money and supplies for our army. I applied to
court for passports, without which I could not travel in
France. The Compte de Vergennes advised me to postpone my journey till May, when the country would be
in all its beauty and glory. Upon one pretext or another, he evaded my application till midsummer.In August, after taking a view of Brussells, Antwerp, 
Rotterdam, Delft, the Hague, Leyden and Harlem, I arrived at Amsterdam, and there endeavored to form acquaintances and connections among such respectable people as were not entirely devoted to the English, Sir Joseph
York, and the Stadtholder.I had not been long in Holland before I received from
Congress another commission, in these words:
The United States of America, in Congress
assembled, to the Hon. John Adams, Esq.
greeting:(L.S)Whereas by our commission to the Hon. Henry Laurens, Esq. bearing date the thirtieth day of October, in
the year of our Lord, one thousand, seven hundred and
seventy-nine, we have constituted and appointed him the
said Henry Laurens, during our pleasure, our agent for
and on behalf of the United States, to negociate a loan,
with any person or persons, bodies politic and corporate;
and whereas the said Henry Laurens has, by unavoidable
accidents, been hitherto prevented from proceeding on
his said agency; we therefore reposing especial trust and
confidence in your patriotism, ability, conduct and fidelity,
do by these presents constitute and appoint you, the said
John Adams, until the said Henry Laurens, or some
other person appointed in his stead, shall arrive in Europe and undertake the execution of the aforesaid commission, our agent for and on behalf of the said United States,
to negociate a loan with any person or persons, bodies
politic or corporate, promising in good faith to ratify
and confirm whatever shall by you be done in the premises, or relating thereto. Witness his Excellency Samuel
Huntington, Esq. President of the Congress of the United
States of America, at Philadelphia, the twentieth day of June, in the year of our Lord one thousand seven hundred and eighty, and in the fourth year of our independence.Samuel Huntington, President.
Attest, Charles Thomson, Sec’ry.By this commission, business enough was devolved
upon me, and that of a nature very difficult to execute
among capitalists, brokers and Hebrews, many of whom
could speak or understand as little of the French or English languages as I could of Dutch. A very humorous
history might be made of it, but it would be out of place here.On the 25th of February, 1781, I received a letter
from Mr. Huntington, enclosing the following commission:The United States of America, in Congress assembled, to all who shall see these presents, send greeting:(L.S.)Whereas an intercourse between the citizens of the
United Provinces of the Low Countries and the citizens
of these United States, founded on the principles of equality and reciprocity, may be of mutual advantage to both
nations—Know ye, therefore, that we, confiding in the integrity, prudence and ability of the Hon. John Adams, late
commissioner of the United States of America at the court
of Versailles, late delegate in Congress from the State of
Massachusetts Bay, and chief justice of the said State,
have nominated, constituted and appointed, and by these presents do nominate, constitute and appoint him the said
John Adams, our commissioner, giving full power, general and special, to act in that quality, to confer, treat,
agree and conclude with the person or persons vested with
equal powers, by the states general of the said United
Provinces, of and concerning a treaty of amity and commerce: and whatever shall be so agreed and concluded, for us and in our name, to sign, and thereupon make
such treaty, conventions and agreements, as he shall
judge conformable to the ends we have in view—hereby promising in good faith, that we will accept, ratify and execute, whatever shall be agreed, concluded and signed by our said commissioner.In witness whereof, we have caused these presents to be given in Congress at Philadelphia, the twenty-ninth day of December, in the year of our Lord, one thousand,
seven hundred and eighty, and in the fifth year of our
Independence. Samuel Huntington, President.Attest, Charles Thomson, Sec’ry.With this commission, I received from Congress, the following resolution:In Congress, October 5, 1780. Her Imperial Majesty of all the Russias, attentive to the freedom of commerce and the right of nations, in her
declaration to the belligerent and neutral powers, having
proposed regulations founded upon principles of justice,
equity and moderation, of which their Most Christian 
and Catholic Majesties, and most of the neutral maritime
powers of Europe, have declared their approbation, Congress willing to testify their regard to the rights of  commerce and their respect for the sovereign who hath
proposed, and the powers who have approved the said regulations—Resolve that the Board of Admiralty prepare and report instructions for the commanders of armed vessels, commissioned by the United States, conformable to the principles contained in the declaration of the Empress of all the Russias, on the rights of neutral vessels.That the ministers plenipotentiary from the United States, if invited thereto, be and hereby are respectively
empowered to accede to such regulations conformable to the spirit of the said declaration as may be agreed upon
by the Congress expected to assemble in pursuance of the invitation of her Imperial Majesty. Extract from the Minutes.Cha. Thomson, Sec’ry.I had the honor to communicate a copy of this resolution of Congress to the Prince de Gallictzin, minister
plenipotentiary of the Empress of Russia; to the Baron
D’Ehrenswerd, envoy of the King of Sweden; to the
Baron De St. Saphorin, envoy of the King of Denmark; to the Duke de la Vauguion, ambassador of the King of
France, in an appropriate letter to each, and all these
were received with great civility. Not the smallest objection was made to this  “informal, indirect and circuitous mode,” which gave such terrible apprehensions to
Mr. Hamilton. I soon afterwards received letters of credence from
Congress, as their minister plenipotentiary to their High
Mightinesses, and another to his Serene Highness the
Prince of Orange as Stadtholder of the United Provinces.
These, on the 19th of April, 1781, I communicated to
their High Mightinesses in a memorial.Let me here recapitulate. I was minister plenipotentiary for making peace: minister plenipotentiary for making a treaty of commerce with Great Britain: minister
plenipotentiary to their High Mightinesses the States general: minister plenipotentiary to his serene highness the
Prince of Orange and Stadtholder: minister plenipotentiary for pledging the faith of the United States to the
Armed Neutrality: and what perhaps at that critical
moment was of as much importance to the United States
as any of those powers, I was commissioner for negociating a loan of money to the amount of ten millions of dollars, and upon this depended the support of our army at
home and our ambassadors abroad.While I was ardently engaged and indefatigably occupied in studies and efforts to discharge all these duties, I
was suddenly summoned to Versailles, to consult with the
Comte de Vergennes, upon something relative to peace.
What should I do? My country and the world would
consider my commission for peace as the most important
of all my employments, and the first to be attended. I
hesitated not a moment, left all other business in as good a train as I could, and set off for Paris. The occurrences
there will be the subject of another letter.
				
					John Adams.
				
				